FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway San Mateo, California 94403-1906 April 30, 2013 Filed via EDGAR (CIK #0001124459) Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Franklin Global Trust (Registrant) File Nos. 333-46996 and 811-10157 Ladies and Gentlemen: On behalf of above-referenced Registrant and pursuant to Rule 477(a) under the Securities Act of 1933, as amended, to submit to the U.S. Securities and Exchange Commission this application for withdrawal of the post-effective Amendment No. 29 to the Registrant's Registration Statement on Form N-1A filed with the Commission on April 29, 2013 at 5:16 p.m. Eastern time pursuant to Rule 485(b) under 1933 Act (Accession No. 00001379491-13-000306) (Amendment). The amendment should have only included the following Funds of the Registrant: Franklin Global Real Estate Fund, Franklin International Growth Fund and Franklin International Small Cap Growth Fund. Therefore, the Registrant respectfully submits this application for withdrawal of Registrant’s Amendment (Accession No. 0001379491-13-000306) filed under the EDGAR submission type 485BPOS. If you have any questions, please contact me at (650) 312-5651. Sincerely, FRANKLIN GLOBAL TRUST /s/KAREN L. SKIDMORE Karen L. Skidmore Vice President and Secretary
